Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 1 of 31



                        EXHIBIT A

                  U.S. Patent No. 6,560,613




                    ORIGINAL COMPLAINT
              Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 2 of 31

                                                                                                   Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                                       US006560613Bl

       (12)   United States Patent                                                                           (10)    Patent No.:     US 6,560,613 Bl
              Gylfason et al.                                                                                (45)    Date of Patent:       May 6, 2003


       (54)    DISAMBIGUATING FILE DESCRIPTORS                                                                   5,913,024      A           6/1999   Green et al. ................ 395/186
                                                                                                                 5,915,085      A           6/1999   Koved ........................ 395/186
       (75)    Inventors: Snorri Gylfason, Mountain View, CA                                                     5,918,018      A           6/1999   Gooderum et al. .... 395/200.55
                          (US); Xun Wilson Huang, Mountain                                                       5,937,159      A     *     8/1999   Meyers et al. .............. 713/201
                          View, CA (US); Rosen Sharma,                                                                         (List continued on next page.)
                          Mountain View, CA (US)
                                                                                                                                  OTHER PUBLICATIONS
       (73)    Assignee: Ensim Corporation, Sunnyvale, CA
                         (US)                                                                             Keshav, S., An Engineering Approach to Computer Net-
                                                                                                          working: ATM Networks, the Internet, and the Telephone
       ( *)    Notice:        Subject to any disclaimer, the term of this                                 Network, Reading, MA, Addison-Wesley, 1997, pp. vii-xi,
                              patent is extended or adjusted under 35                                     85-115, 209-355, 395-444.
                              U.S.C. 154(b) by 0 days.
                                                                                                                               (List continued on next page.)

       (21)    Appl. No.: 09/500,212                                                                      Primary Examiner-John Breene
                                                                                                          Assistant Examiner-Leslie Wong
       (22)    Filed:         Feb. 8,2000                                                                 (74) Attorney, Agent, or Firm-Fenwick & West LLP
       (51)    Int. Cl.7 .......................... G06F 12/00; G06F 17/30                                                                  ABSTRACT
                                                                                                          (57)
       (52)    U.S. Cl. .............................. 707/200; 707/9; 707/10
       (58)    Field of Search .............................. 707/9, 10, 200,                             File descriptors associated with specific file types are dis-
                                                                   707/1, 140                             ambiguated from other file descriptors by maintaining and
                                                                                                          examining an indicator table containing indicators concern-
       (56)                       References Cited                                                        ing file descriptors associated with a specific, desired file
                                                                                                          type. System calls that establish a descriptor of the specific,
                          U.S. PATENT DOCUMENTS                                                           desired type are intercepted, and an indicator concerning the
              3,377,624   A        4/1968   Nelson et al. .............. 711/152                          established file descriptor is added to the indicator table. To
              4,177,510   A       12/1979   Appell et al. ............... 364/200                         keep the indicator table current, system calls that make a
              5,212,793   A        5/1993   Donica et al.                                                 copy of a file descriptor or that delete a file descriptor are
              5,249,290   A        9/1993   Heizer                                                        intercepted. If a file descriptor associated with the desired
              5,263,147   A       11/1993   Francisco et al. ........... 395/425                          type is copied or deleted, the indicator table is updated.
              5,437,032   A        7/1995   Wolf et al.                                                   Therefore, the indicator table preferably includes indicators
              5,584,023   A   *   12/1996   Hsu ........................... 707/204
                                                                                                          concerning all file descriptors associated with files of the
              5,603,020   A   *    2/1997   Hashimoto et al. ......... 707/200
                                                                                                          specific desired type. The indicator table is examined to
              5,636,371   A        6/1997   Wu ............................ 395/500
              5,692,047   A       11/1997   McManis ....................... 380/4                         determine whether or not a specific file descriptor is of the
              5,706,097   A   *    1/1998   Schelling et al. ........... 345/723                          desired type. In one embodiment, system calls that access
              5,706,453   A        1/1998   Cheng et al.                                                  files via file descriptors are intercepted, and the system call
              5,708,774   A        1/1998   Boden                                                         wrapper examines the indicator table to determine whether
              5,761,477   A        6/1998   Wahbe et al. ........... 395/406 A                            the file being accessed is of the desired type. Only if the file
              5,781,550   A        7/1998   Templin et al. ............. 370/401                          is of the desired type does the system call wrapper continues
              5,809,527   A   *    9/1998   Cooper et al. .............. 707/200                          to execute. If the file is not of the desired type, the default
              5,828,893   A       10/1998   Weid et al. ................. 395/800
                                                                                                          system call is made. Thus, system calls that access files are
              5,838,916   A   *   11/1998   Domenikos et al. ........ 345/753
                                                                                                          selectively intercepted based upon file type.
              5,842,002   A       11/1998   Schnurer et al. ............ 395/500
              5,845,129   A       12/1998   Wendorf et al. ............ 395/726
              5,860,004   A   *    1/1999   Fowlow et al. ............. 717/109                                               21 Claims, 16 Drawing Sheets


                                                COMPUTER MEMORY 1Q1                                                          USER ADDRESS
                                                                                                                                SPACE
                                                                                                                                    l_~" 103
                                                                                        107

                                                           Process
                                                                                                                                            102

                                                                                  ! + - - - - - - - - - - - - - - - - < F1leDescriptor




                                                                                                                    OPERATING SYSTEM
                                                OPERATING SYSTEM     !JI                                             ADDRESS SPACE
                                                                                                    111                       "-105
                                                    ~-----.---------,

                                                                                    System
                                                          Kernel                      Call
                                                                                    Wrapper

                                                          109
                                                                             I lndicatort-"129
                                                                                 Indicator Table

                                                                           127


                                                                                                                    '--100




DataCloud Technologies, LLC                                                                                                                                                       Page | A-1
             Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 3 of 31



                                                                      US 6,560,613 Bl
                                                                                 Page 2



                        U.S. PATENT DOCUMENTS                                         Duffield, N.G., et al., "A Flexible Model for Resource
                                                                                      Management in Virtual Private Networks," Computer Com-
            5,956,481   A         9/1999   Walsh et al. ................ 395/186
            6,023,721   A         2/2000   Cummings .................. 709/201
                                                                                      munication Review Conference, Computer Communication,
            6,065,118   A         5/2000   Bull et al. .................. 713/200     ACM SIGCOMM '99 Conference, Cambridge, MA, Aug.
            6,086,623   A    *    7/2000   Broome et al. ............... 703/26       30, 1999-Sep. 3, 1999, pp. 95-108.
            6,108,759   A    *    8/2000   Orcutt et al. ............... 711/112      Campbell, A T. and Keshav, S., "Quality of Service in
            6,167,520   A        12/2000   Touboul ..................... 713/200      Distributed Systems," Computer Communications 21, 1998,
            6,192,389   Bl   *    2/2001   Ault et al. .................. 709/101     pp. 291-293.
            6,192,512   Bl        2/2001   Chess ............................ 717/5
                                                                                      Bach, M. J., The Design of the Unix® Operating System,
                         OIBER PUBLICATIONS                                           New Delhi, Prentice-Hall of India, 1989, pp. v-x, 19-37.
                                                                                      McDougall, R., et al., Resource Management, Upper Saddle
       Stevens, R. W., UNIX Network Programming vol. 1 Net-                           River, NJ, Prentice Hall, 1999, pp. iii-xix, 135-191.
       working APis: Sockets and XTI, Upper Saddle River, NJ,                         Rijinghani, A, RFC 1624, May 1994, [online], [retrieved
       Prentice Hall, 1998, pp. v-xiv, 29-53, 85-110, 727-760.                        Feb. 2, 2000]. retrieved from the internet: <URL:http://
       Tanenbaum, A S. and Woodhull, A S., Operating Systems:                         www.faqs.org/rfc1624.html>.
       Design and Implementation, Upper Saddle River, NJ, Pren-                       Mallory, T and Kullberg, A, RFC 1141, Jan. 1990 [ online ],
       tice Hall, 1997, pp. vii-xiv, 1-46, 401-454.                                   [retrieved Feb. 2, 2000]. retrieved from the Internet:
       Rubini, A, LINUX Device Drivers, Sebastopol, CA,                               <URL:http://www.faqs.org/rfcs/rdc1141.html>.
       O'Reilly & Associates, Inc., 1998, pp. v-x, 13-40.                             Egevang, K. and Francis P., RFC 1631, May 1994 [ online ],
       Goyal, P., et al., "A Hierarchical CPU Scheduler for Mul-                      [retrieved Feb. 2, 2000]. retrieved from the Internet: <URL:
       timedia Operating Systems," Proceedings of the Second                          http://www.faqs.org/rfcs/rfc1631.html>.
       Symposium on Operating Systems Design and Implementa-                          Evans, D. and Twyman, A., "Flexible Policy-Directed Code
       tions (OSD/'96), Seattle, WA, Oct. 1996, 15 pages.                             Safety," Proc. of 1999 IEEE Symposium on Security and
       Laurie, B. and Laurie, P., Apache The Definitive Guide,                        Privacy, Oakland, CA, May 9-12, 1999, pp. 1-14.
       Sebastopol, CA, O'Reilly & Associates, Inc., Feb. 1999, pp.                    Fraser, T. et al., "Hardening COTS Software with Generic
       v-viii, 43-74.                                                                 Software Wrappers," Proc. of 1999 IEEE Symposium on
       Aho, A V. and Ullman J. D ., Principles of Complier Design,                    Security and Privacy, 1999, 15 pages.
       Reading, MA, 1977, pp. vii-x, 359-362, 519-522.                                Goldberg, I. et al., "A Secure Environment For Untrusted
       Jonsson, J., "Exploring the Importance of Preprocessing                        Helper Applications (Confining the Wily Hacker)," Proc. of
       Operations in Real-Time Multiprocessor Scheduling," Proc.                      the Sixthe USENIX UNIX Security Symposium, San Jose,
       of the IEEE Real-Time Systems Symposium-Work-in-                               CA, Jul. 1996, 14 pages.
       Progress session, San Francisco, CA, Dec. 4, 1997, pp.                         Goldberg, R. P., "Survey of Virtual Machine Research,"
       31-34.                                                                         IEEE Computer, Jun. 1974, pp. 34--45.
       Rusling, D. A., Processes, [ online ], [retrieved on Dec. 7,                   Pandey, R. and Hashii, B., "Proving Fine-Grained Access
       1999]. Retrieved from the Internet: <URL: http://www.ce-                       Control For Mobile Programs Through Binary Editing,"
       baf.gov/-saw/linux/tlk-html/node44.html>.                                      Technical Report TR98 08, University of California, Davis,
                                                                                      CA, 1998, pp. 1-22.
       Rusling, D. A, Linux Processes, [online ], [retrieved on Dec.
                                                                                      Ritchie, D. M., "The Evolution of the Unix Time-Sharing
       7, 1999]. Retrieved from the Internet: <URL:http://www-
       .cebaf.gov/-saw/linux/tlk-html/node45.html>.                                   System," AT&T Bell Laboratories Technical Journal 63, No .
                                                                                      6, Part 2, Oct. 1984, (originally presented 1979), 11 pages.
       Rusling, D. A, Linux Processes, [online ], [retrieved on Dec.
                                                                                      Saltzer, J., H. and Schroeder, M. D., The Protection of
       7, 1999]. Retrieved from the Internet: <URL: http://www-
                                                                                      Information in Computer Systems, [ online ], 1973, [retrieved
       .cebaf.gov/-saw/linux/tlk-htm/node46.html>.
                                                                                      on Apr. 2, 2002]. Retrieved from the Internet: <URL:
       Rusling, D. A, Scheduling [ online ], [retrieved on Dec. 7,                    http://www.cs.virginia.edu-evans/cs551/saltzer/>.
       1999]. Retrieved from the Internet: <URL: http://www.ce-                       Wahbe, R., et al., "Efficient Software-Based Fault Isola-
       baf.gov/-saw/linux/tlk-html/node47.html>.                                      tion," Proc. of the Symposium on Operating System Prin-
       Rusling, D. A, Scheduling in Multiprocessor Systems,                           ciples, 1993, 14 pages.
       [online], [retrieved on Dec. 7, 1999]. Retrieved from the                      Goyal, P. et al., "Start-time Fair Queuing: A Scheduling
       Internet: <URL: http://www.cebaf.gov/-saw/linux/tlk-html/                      Algorithm for Integrated Services Packet Switching Net-
       node48.html>.                                                                  works," Proceedings of ACM SIGCOMM '96, San Fran-
       Rusling, D. A, Files, [online], [retrieved on Dec. 7, 1999].                   cisco, CA, Aug. 1996, 14 pages.
       Retrieved from the Internet: >URL: http://ww.cebaf.gov/                        Janosi, T., "Notes on 'Hierarchical CPU Scheduler for
       -saw/linux/tlk-html/node49 .html>.                                             Multimedia Operating Systems' by Pawan Goyal, Xingang
       Plummer, D. C.,An Ethernet Address Resolution Protocol-                        Guo and Harrick Vin," [online ], [retrieved on May 8,2000].
       or-Converting Network Protocol Addresses to 48.bit Eth-                        Retrieved from the internet: <URL:http://cs.cornell.edu/
       ernet Address for Transmission on Ethernet Hardware, Nov.                      Info/Courses/Spring-97/CS614/goy.html>.
       1982, [online], [retrieved on Jan. 17, 2000]. Retrieved form                   Goyal, P., "Packet Scheduling Algorithms for Integrated
       the Internet: <URL: http://www.msg.net/kadow/answers/ex-                       Services Networks," PhD Dissertation, University of Texas,
       tras/rfc/rfc826. txt>.                                                         Austin, TX, Aug. 1997.
       Huang, X. W. et al., "The Entrapid Protocol Development                        Pending United States patent application entitled "Providing
       Environment," Proceedings ofIEEE Infocom '99, Mar. 1999,                       Quality of Service Guarantees to Virtual Hosts," ser. No.
       nine pages.                                                                    09/452,286, filing date Nov. 30, 1999.




DataCloud Technologies, LLC                                                                                                                Page | A-2
             Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 4 of 31



                                                         US 6,560,613 Bl
                                                                  Page 3



       Pending United States patent application entitled "Selective    Deutsch, P. and Grant, C.A., "A Flexible Measurement Tool
       Interception of System Calls," serial No. 09/499,098, filing    for Software Systems," Information Processing 71 (Proc. of
       date Feb. 4, 2000.                                              the IFIP Congress), 1971, pp. 320--326.
       Pending United States patent application entitled "Dynamic
       Scheduling of Task Streams in a Multiple-Resource System        Edjlali, G., et al., "History-based Access Control for Mobile
       to Ensure Task Stream Quality of Service," serial No.           Code," Fifth ACM Conference on Computer and Commu-
       09/498,450, filing date Feb. 4, 2000.                           nication Security, Nov. 3-5, 1998, 19 pages.
       Boehm, B., "Managing Software Producttivity and Reuse,"
       IEEE Computer, vol. 32, No. 9, Sep. 1999, 3 pages.              Erlingsson, U. and Schneider, F. B., "SASI Enforcement of
       Corbato, F. J. et al. "An Experimental Timesharing System,"     Security Policies: A Retrospective," Proc. New Security
       Proceedings of the American Federation Of Information           Paradigms Workshop, Apr. 2, 1999, pp. 1-17.
       Processing Societies Spring Joint Computer Conference,
       San Francisco, CA, May 1-3, 1962, pp. 335-344.                  * cited by examiner




DataCloud Technologies, LLC                                                                                                  Page | A-3
                                                                                                                                                             d
                                                                                                                                                             •
                                                                                                                                                             \JJ.
                                                                                                                                                             •
                              COMPUTER MEMORY 101                                                                           USER ADDRESS                     ~
                                                                                                                               SPACE                         ~
                                                                                                                                                             ......
                                                                                                                                                             ~

                                                                  , 107
                                                                                                                                          ~103               ......
                                                                                                                                                             =




DataCloud Technologies, LLC
                                         Process
                                                                                                                                                  (102       ~
                                                                                                                                                             ~
                                                                                                                                                             '-<
                                                           ~                                                                                                 ~~
                              -                          ......                                                                 : File Descriptor        I   N
                                                                                                                                                             c
                                                                                                                                             J~
                                                                                                                                                             s
                                                                                                                                                             'Jl
                                                                                                                    OPERATING SYSTEM                         ~
                                                                                                                                                             =-
                              OPERATING SYSTEM 117                                                                   ADDRESS SPACE                           ~
                                                                                                                                                             .....
                                                                                                            1   ~
                                                                                    111                                      \_ 105                          '"""'
                                                                                                                                                             0.....,
                                                                           _L.-)
                                                          System                                       System Call    L--113
                                                                            ~                                                                         115    ~
                                                                                                                                                             '"""'
                                        Kernel             Call                                        Vector Table -            ~
                                                                                                                                           System
                                                                            .....                                                ,
                                          ("
                                                          Wrapper                                       Pointers to                         Calls , L.J
                                           )                                                            System Call
                                        109
                                                      I lndicator}--129                            -   ~ Wrapper
                                                                                    118 ,,......
                                                      Indicator Table                                                                        Saved
                                                                                                                                             •        116
                                                           '                                            Pointers to
                                                                                                   /                                        Copies / LJ
                                                                                                                                                             erJ'J.
                                                     1277                           114 ___.,.         System Calls              -:::::   of Pointers        O'I
                                                                                                                                 ~
                                                                                                                                                             '&.
                                                                                                                                                             O'I
                                                                                                                                                             Q
                                                                                                                                                                       Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 5 of 31




                                                                                                                                                             lo-"
                                                                                                                    '-100                                    ~
                                                                          FIG. 1                                                                             °'
                                                                                                                                                             ~
                                                                                                                                                             lo-"




Page | A-4
                                                                                                                                                              d
                                                                                                                                                              •
                                                                                                                                                              \JJ.
                                                                                                                                                              •
                                                                                                                               USER ADDRESS
                              COMPUTER MEMORY -101                                                                                                            ~
                                                                                                                                  SPACE                       ~
                                                                                                                                                              ......
                                                                                                                                                              ~
                                                                                                                                        \____ 103
                                                                                                          ;       107                                         ......
                                                                                                                                                              =




DataCloud Technologies, LLC
                                                                                        Process
                                                                                                                                                   ( 201      ~
                                                                                                                                                              ~
                                                                                                                                                              '-<
                                                                      ~
                                                                      -                                       -            File Descriptor Associated with    ~~
                                                                                                              -                Communication Channel          N
                                                                                                                                                              c
                                                                                                                                              j~              s
                              OPERATING                                                                                OPERATING SYSTEM                       'Jl
                              SYSTEM 117                                                                                ADDRESS SPACE                         ~
                                                                                                                                                              =-
                                     -                            111                                                                                         ~

                                                                                                                                                       203    .....
                                                                      ~                                                         \_ 105                        N
                                                                          I
                                                                                                                  ,,                                          0.....,
                                                                              System                                                     System Calls -
                                               Kernel                          Call          ...._                            113
                                                                                                              System Call __ __)       that Establish a       ~
                                                                                                                                                              '"""'
                                          (
                                                                              Wrapper    I                    Vector Table            Communication
                                                           ___.. /    Indicator Table f                        Pointers to                 Channel
                                         109            127J            Indicator that                        System Call
                                                                      File Descriptor is          118,...- - - Wrapper
                                                                                                                                              t
                                                                  ~
                                                                                                                                  ~ Saved Copies 116
                                                        205 __/        Associated with                                            ::: 1 of Pointers
                                                                                                                                                              erJ'J.
                                                                                                           /   Pointers to                              115
                                                                       Communication              114 ___./ System Calls                                      O'I
                                                                           Channel                                                       System Calls         '&.
                                                                                                                                                              O'I
                                                                                                                                                              Q
                                                                                                                                                                        Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 6 of 31




                                                                                                                                                              lo-"
                                                                                          FIG. 2                       '-200                                  ~
                                                                                                                                                              °'
                                                                                                                                                              ~
                                                                                                                                                              lo-"




Page | A-5
                                                                                                                                                                         d
                                                                                                                                                                         •
                                                                                                                                                                         \JJ.
                                                                                                                                       USER ADDRESS                      •
                              COMPUTER MEMORY 101
                                                                                                                                          SPACE                          ~
                                                                                                                                                                         ~
                                                                                                                                             L-103                       ......
                                                                                                                                                                         ~
                                                                                                                     107                                                 ......
                                                                                                                                                                         =




DataCloud Technologies, LLC
                                                                                       Process
                                                                                                                                                            (301
                                                                                                                                                                         ~
                                                                                                                                                                         ~
                                                                  ..._                                                                                                   '-<
                                                                  ~
                                                                                                                 ~              File Descriptor Associated with
                                                                                                                 ~                                                       ~~
                                                                                                                                     File Stored on Media                 N
                                                                                                                                                                         c
                                                                                                                                                       j'
                                                                                                                                                                         s
                              OPERATING                                                                                   OPERATING SYSTEM
                                                                                                                                                                         'Jl
                                                                                                                           ADDRESS SPACE
                                                                                                                                                                         ~
                              SYSTEM -117                                                                                                                                =-
                                                              111                                                                                                        ~
                                                                                                                                                                         .....
                                                                  ~                                                                    \_ 105                    303
                                                                         I                                                                                               ~

                                                                             System                                  1~                                                  0.....,
                                                                                            ...._                                              System Calls - J
                                             Kernel                           Call                                                113
                                                                                                            System Call                       that Establish a           ~
                                                                                                                                                                         '"""'
                                                                                                                               ._ _)
                                        (
                                                                             Wrapper                                                           File Stored on
                                                                                        I                   Vector Table
                                                         __.. vIndicator Tablet                              Pointers to                            Media
                                       109            127J       Indicator that                             System Call
                                                                                                         f---
                                                             v File Descriptor is                118,....- ~ Wrapper
                                                                                                                                                       t
                                                      305 ../ Associated with
                                                                                                                                        ~ Saved ~opies 116
                                                                                                                                         ...- 1   of Pointers            erJ'J.
                                                                 File Stored on                  114__..,
                                                                                                          v ... Pointers to                                        115
                                                                                                                System Calls                                             O'I
                                                                      Media                                                                       System Calls           '&.
                                                                                                                                                                         O'I
                                                                                                                                                                         Q
                                                                                                                                                                                   Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 7 of 31




                                                                                                                                                                         lo-"
                                                                                         FIG. 3                           '-300                                          ~
                                                                                                                                                                         °'
                                                                                                                                                                         ~
                                                                                                                                                                         lo-"




Page | A-6
                                                                                                                                                                           d
                                                                                                                                                                           •
                                                                                                                                                                          \JJ.
                              COMPUTER MEMORY -101                                                                                    USER ADDRESS                         •
                                                                                                                                         SPACE                             ~
                                                                                                                                            L-103                         ~
                                                                                                                                                                          ......
                                                                                                                                                                          ~

                                                                                                                -      -107
                                                                                                                                                                          ......
                                                                                                                                                                          =




DataCloud Technologies, LLC
                                                                                              Process
                                                                                                                                                             ( 102        ~
                                                                         ~
                                                                                                                                                                          ~
                                                                         ,...                                                            .... 1                           '-<
                                                                                                                                         -,       File Descriptor     I   ~~
                                                                                                                                                                          N
                                                                                                                                                         I                sc
                              OPERATING                                                                                         OPERATING SYSTEM
                                                                                                                                                                          'Jl
                              SYSTEM 117                          111                                                            ADDRESS SPACE
                                     -                                                                                                                                    ~
                                                                                                                                                                          =-
                                                                                                                                                                          ~
                                                                         ~                                                                   \_ 105                 403   .....
                                                                                I                                                                                         .i;;..
                                                                                    System                              ,.                                                0.....,
                                               Kernel                                Call          ...._                                         System Calls
                                                                                                                       System Call     113
                                                                                    Wrapper                                           _)       that Access File           ~
                                                                                                                                                                          '"""'
                                          ('                                                   I                      Vector Table --               Via File
                                           )               ___., /       Indicator Table y                                                        Descriptor
                                         109                                                                           Pointers to
                                                        127.J              Indicator that                              System Call
                                                                  ,,.-                                                                                  t
                                                                         File Descriptor is             118-- - '-- Wrapper
                                                        405 ../           Associated with                                                  ___. Saved Copies 116
                                                                                                                                             ~    of Pointers             erJ'J.
                                                                            Specific File                          / - Pointers to                              115
                                                                               Type                     114 ___.. . System Calls                                          O'I
                                                                                                                                                 System Calls             '&.
                                                                                                                                                                          O'I
                                                                                                                                                                          Q
                                                                                                                                                                                    Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 8 of 31




                                                                                                                                                                          lo-"
                                                                                               FIG. 4                        '-400                                        ~
                                                                                                                                                                          °'
                                                                                                                                                                          ~
                                                                                                                                                                          lo-"




Page | A-7
           Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 9 of 31



       U.S. Patent            May 6, 2003         Sheet 5of16              US 6,560,613 Bl




                               Intercept System Call that     _) 501
                              Establishes a File Descriptor



                                            H


                                  Store Indicator of          _) 503
                                 Associated File Type



                                            1 '


                                                                     505
                              Examine Stored Indicator to
                               Determine with what File
                                                                _)
                                 Type it is Associated


                                            H



                               Execute Alternative Object
                               Code Based on File Type
                                                                u    507




                                        FIG. SA



DataCloud Technologies, LLC                                                           Page | A-8
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 10 of 31



       U.S. Patent             May 6, 2003        Sheet 6of16            US 6,560,613 Bl


                                                                   501
                               Intercept System Call that     _)
                              Establishes a File Descriptor



                                             ,'
                                                                   503
                                  Store Indicator of
                                 Associated File Type
                                                              Lr
                                             H


                              Examine Stored Indicator to          505
                               Determine with what File
                                                              _)
                                 Type it is Associated


                                             1'
                                  Request Execution                509
                                    of System Call
                                                              _)
                                  Based on File Type




                                        FIG. 58



DataCloud Technologies, LLC                                                         Page | A-9
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 11 of 31



       U.S. Patent            May 6, 2003        Sheet 7of16        US 6,560,613 Bl




                                                                    601
                       Intercept System Call that Creates
                           a Copy of a File Descriptor
                                                               LJ
                                            ,'
                                                                    603
                      Store Indicator Concerning Created
                            Copy of File Descriptor
                                                               J




                                    FIG. 6A


DataCloud Technologies, LLC                                                   Page | A-10
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 12 of 31



       U.S. Patent             May 6, 2003           Sheet 8of16        US 6,560,613 Bl




                              Intercept System Call that
                               Deletes a File Descriptor
                                                                   u-   604




                                             ,   '
                      Delete Stored Indicator Concerning
                            Deleted File Descriptor
                                                                   u-   605




                                     FIG. 68



DataCloud Technologies, LLC                                                       Page | A-11
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 13 of 31



       U.S. Patent            May 6, 2003        Sheet 9of16             US 6,560,613 Bl


                                                                   701
                              Replace Pointer to System
                                  Call with Pointer to        J
                               Alternative Object Code


                                            H

                                                                   703
                               Cause Alternative Object
                                  Code to Execute
                                                               J
                                            ,'
                                                                   705
                                  Determine that File
                              Descriptor is Associated with    J
                                 File of Desired Type


                                            H

                                                                   707
                                Allow Alternative Object
                                    Code to Continue           J
                                      to Execute




                                        FIG. 7A



DataCloud Technologies, LLC                                                        Page | A-12
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 14 of 31



       U.S. Patent              May 6, 2003        Sheet 10 of 16         US 6,560,613 Bl


                              Replace Pointer to System
                                  Call with Pointer to
                                                              _) 701
                               Alternative Object Code


                                           1r


                                                                    703
                               Cause Alternative Object       _)
                                  Code to Execute


                                           1r


                                  Determine that File               705
                              Descriptor is Associated with
                                                              _)
                                 File of Desired Type


                                           ,r


                                Terminate Execution of        _) 709
                                Alternative Object Code


                                              1•


                                                                    711
                                   Request Execution
                                    of System Call
                                                              LJ




                                        FIG. 78



DataCloud Technologies, LLC                                                         Page | A-13
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 15 of 31



       U.S. Patent             May 6, 2003        Sheet 11 of 16         US 6,560,613 Bl



                                                                   701
                              Replace Pointer to System
                                  Call with Pointer to       J
                               Alternative Object Code


                                             ,r
                                                                   703
                               Cause Alternative Object
                                  Code to Execute
                                                             J

                                             ,'
                                  Determine that File              704
                              Descriptor is not Associated   J
                               with File of Desired Type


                                             ,'
                                                                   707
                                Allow Alternative Object
                                   Code to Continue          J
                                      to Execute




                                        FIG. 7C



DataCloud Technologies, LLC                                                        Page | A-14
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 16 of 31



       U.S. Patent            May 6, 2003        Sheet 12 of 16         US 6,560,613 Bl


                                                                  701
                              Replace Pointer to System
                                  Call with Pointer to
                                                             _)
                               Alternative Object Code


                                            ,,
                                                                  703
                               Cause Alternative Object      _)
                                  Code to Execute



                                            ,'
                                  Determine that File
                              Descriptor is not Associated
                                                             _) 704
                               with File of Desired Type


                                            ,,
                                Terminate Execution of
                                Alternative Object Code
                                                             u    709




                                            ,'
                                  Request Execution          _) 711
                                   of System Call




                                        FIG. 70



DataCloud Technologies, LLC                                                       Page | A-15
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 17 of 31



       U.S. Patent            May 6, 2003      Sheet 13 of 16         US 6,560,613 Bl


                                                                  801
                                   Examine Stored Indicator




                                                                803
                              No




                                                Yes


                                   Allow Alternative Object       707
                                       Code to Continue
                                         to Execute




                                                                  709
                                   Terminate Execution of
                                   Alternative Object Code




                                                                  711
                                      Request Execution
                                       of System Call




                                            FIG. SA



DataCloud Technologies, LLC                                                     Page | A-16
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 18 of 31



       U.S. Patent            May 6, 2003      Sheet 14 of 16         US 6,560,613 Bl



                                                                  801
                                     Examine Stored Indicator




                                                                803
                               Yes




                                                   No


                                     Allow Alternative Object     707
                                         Code to Continue
                                           to Execute




                                                                  709
                                     Terminate Execution of
                                     Alternative Object Code




                                                                  711
                                        Request Execution
                                         of System Call




                                             FIG. 88



DataCloud Technologies, LLC                                                     Page | A-17
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 19 of 31



       U.S. Patent            May 6, 2003      Sheet 15 of 16         US 6,560,613 Bl


                                                                  801
                                   Examine Stored Indicator




                                                                802
                              No




                                                Yes


                                   Allow Alternative Object       707
                                      Code to Continue
                                         to Execute




                                                                  709
                                   Terminate Execution of
                                   Alternative Object Code




                                                                  711
                                      Request Execution
                                       of System Call




                                            FIG. SC



DataCloud Technologies, LLC                                                     Page | A-18
          Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 20 of 31



       U.S. Patent            May 6, 2003       Sheet 16 of 16         US 6,560,613 Bl


                                                                   801
                                    Examine Stored Indicator




                                                                 802
                              Yes




                                                  No


                                    Allow Alternative Object       707
                                        Code to Continue
                                          to Execute




                                                                   709
                                    Terminate Execution of
                                    Alternative Object Code




                                                                   711
                                       Request Execution
                                        of System Call




                                            FIG. 80



DataCloud Technologies, LLC                                                      Page | A-19
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 21 of 31



                                                            US 6,560,613 Bl
                                     1                                                                    2
             DISAMBIGUATING FILE DESCRIPTORS                               to alternative object code to be executed instead of the
                                                                           system call. Then, when the operating system reads the
                                                                           system call vector table in response to the system call being
                               BACKGROUND                                  requested, the operating system will read the pointer to the
                                                                        5 alternative object code, and the alternative object code will
                              Field of Invention                           execute instead of the system call. The alternative object
           The present invention relates generally to disambiguating       code is typically known as a system call wrapper.
       file types on a computer system, and specifically to disam-             The interception of system calls providing access to the
       biguating communication channel file descriptors from file          file system is useful to extend and customize operating
       descriptors that that are associated with files stored on 10 system functionality. For example, the interception of sys-
       physical media.                                                     tem calls can be used to manipulate operating system access
                                                                           privileges to provide security beyond that which is provided
                     BACKGROUND OF INVENTION                               by the operating system. Through the interception of system
           Operating systems such as UNIX® and Microsoft WIN-              calls that provide access to the file system, processes can be
       DOWS NT® are widely utilized in commercial computing 15 prevented from deleting, modifying, creating, or even read-
       systems. Among their many commercial uses, these operat-            ing files. This is desirable, for example, when a user wishes
       ing systems are commonly deployed on Internet and other             to remotely execute a program residing on a web server, but
       network server computers. With the popularity and success           does not want the remote program to be able to read or alter
       of the Internet, server computer operating systems are cur-         private data on the user's computer. Today, Java applets are
       rently of great commercial importance.                           20 commonly employed to provide such security. However,
           Frequently, it is desirable to intercept system calls that      many programs that users wish to remotely execute are
       pertain to accessing files. Although operating systems              written in languages other than Java. System call intercep-
       include various internal resources for accessing a file             tion has the potential to allow the safe execution of programs
       system, it is often desirable to customize or extend operating      written in all languages.
       system functionality for a particular use. Such customization 25        The interception of system calls is known today, although
       allows a computer programmer, a network administrator, or           it is an advanced systems programming technique.
       a webmaster to utilize the operating system in a specific           Nonetheless, a serious shortcoming limits the usefulness of
       manner beyond the default system capabilities provided by           intercepting system calls that provide access to the file
       the manufacturer of the operating system. The interception          system. That shortcoming is the inability to disambiguate
       of system calls is one such method of extending and expand- 30 between a file descriptor that is associated with a file stored
       ing operating system functionality.                                 on media (e.g. hard disk, optical disk, random access
           A system call is a subroutine, the object code of which is      memory) and a file descriptor that is associated with a
       located in an operating system, such that the subroutine can        communication channel.
       be called by processes executing under the control of the               Many computer operating systems utilize file descriptors
                                                                        35
       operating system. When executed, a system call performs             to provide access to file systems. Under such operating
       some system operation, such as the access of a system               systems, a file is created by making a system call that creates
       hardware or software resource. Examples of operations               a file and returns a file descriptor that is associated with the
       executed by system calls include reading data from a file,          newly created file. Subsequently, the file is accessed via the
       opening a network communication channel, and allocating             file descriptor. Examples of file access operations include
                                                                        40
       computer memory to a specific process. Application pro-             reading from a file, writing to a file, closing a file, and
       grams (processes) executing under the control of the oper-          deleting a file. Such operations are typically conducted by
       ating system make a system call in order to bring about the         making a designated system call, and passing the system call
       performance of these and other system operations.                   the file descriptor that is associated with the file being
           System calls are accessed by the operating system, using 45 accessed.
       a system call vector table. A system call vector table is an            Many commercially popular operating systems such as
       area in operating system address space. A system call vector        UNIX® and Microsoft WINDOWS NT® treat communica-
       table stores pointers to the actual executable code of the          tion channels as files. In such an operating system, when a
       system calls. In order to make a system call, arguments are         process makes a system call in order to establish a commu-
       pro grammatically loaded into specific registers of the central 50 nication channel, the operating system returns a file descrip-
       processing unit of the computer on which the operating              tor. The communication channel is subsequently accessed
       system is executing. One of these arguments identifies the          via the file descriptor, in a similar manner as a file stored on
       specific system call that is being made. This argument is           media.
       typically in the form of a number that is an offset into the            Commonly, the same system calls are made to perform the
       system call vector table. The other loaded arguments include 55 same access operations on both files stored on media and on
       parameters to be passed to the system call.                         communication channels. For example, under the UNIX®
           Once the arguments have been loaded, a software inter-          operating system, a read system call can be made in order to
       rupt is generated, signaling to the operating system that a         read data from either a file stored on media or from a
       process is requesting execution of a system call. The oper-         communication channel. The system call itself has no infor-
       ating system reads the registers, and executes the requested 60 mation concerning with what file type a file descriptor is
       system call with the specified parameters. The system call          associated, that is whether the file descriptor refers to a
       executes and performs the desired functionality. If the sys-        communication channel or a file stored on media. The
       tem call generates a return value, it places the generated          system call simply executes instructions to access a file in a
       return value (or a pointer thereto) in a pre-designated reg-        specific manner via a file descriptor. For example, the read
       ister where it can be accessed by the calling process.           65 system call executes instructions to copy a specific number
           In order to intercept a system call, a pointer in the system    of bytes from a file to a buffer in memory. The read system
       call vector table to the system call is replaced with a pointer     call does not distinguish between a file on media and a




DataCloud Technologies, LLC                                                                                                      Page | A-20
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 22 of 31



                                                            US 6,560,613 Bl
                                      3                                                                    4
       communication channel, and in fact has no indication con-             channel file descriptors from file descriptors that are asso-
       cerning from what file type it is reading data.                       ciated with files stored on media specifically. In order to so
           Because the system calls that access files via file descrip-      disambiguate, indicators concerning file descriptors that are
       tors do not distinguish between a file on media and a                 associated with a specific file type are stored. When file
       communication channel, a system call wrapper that executes 5 descriptors are subsequently utilized to access files, the
       when such a system call is intercepted has no mechanism for           indicators are examined in order to determine the associated
       so distinguishing. For example, if the read system call is            file type.
       intercepted, the system call wrapper will execute whenever                In one preferred embodiment, the indicators concerning
       any process makes the system call to read data from any type          communication channel file descriptors are stored in an
       of file. Thus, the system call wrapper will execute whenever 10 indicator table. In order to maintain the table, system calls
       a process attempts to read data from a file stored on media           that establish a communication channel are intercepted.
       and also whenever a process attempts to read data from a              Pointers in the system call vector table to system calls that
       communication channel.                                                establish a communication channel are replaced with point-
           Communication channels and files stored on media are              ers to alternative object code (a system call wrapper), such
       inherently different, despite the fact that both are accessed
                                                                          15 that when the system calls are made, the system call wrapper
       via file descriptors. It is often desirable to intercept system       executes instead. The system call wrapper first executes the
       calls that access a file stored on media, but not to intercept        system call, to allow the communication channel to be
       system calls that access a communication channel. Likewise,           established. The system call wrapper then stores an indicator
       it is often desirable to intercept system calls that access a         that the file descriptor returned by the system call is asso-
       communication channel, but not to intercept system calls
                                                                          20 ciated with a communication channel. Preferably, this indi-
       that access a file stored on media. Specifically, in the
                                                                             cator is stored in a table in operating system address space.
       example given above concerning intercepting system calls to
       prevent processes from manipulating files, it is desirable            In alternative embodiments indicators are stored in other
       only to intercept system calls that access files stored on            data structures (for example a linked list) in either operating
       media. The desired result is to prevent access to files stored        system address space or user address space as desired.
       on media, but not to prevent access to communication 25                   In order to keep the table complete, in one embodiment
       channels. For example, it may be desirable to prevent write           system calls that copy a file, copy a file descriptor, or copy
       access to the file system of a specific client computer. At the       an entire file descriptor table are intercepted. As with the
       same time, it may be undesirable to prevent write access to           interception of system calls that establish a communication
       the communication channels of the client computer, because            channel, pointers in the system call vector table to system
       it would be desirable for the computer to be able to receive 30 calls to be intercepted are replaced with pointers to a system
       communication responses from web servers. However,                    call wrapper. The system call wrapper checks the stored
       intercepting every write system call and executing a system           indicators to determine whether any file descriptors to be
       call wrapper in its place to prevent write access would               copied are associated with a communication channel. If so,
       prevent write access to both communication channels and to            the system call wrapper first executes the system call, to
       files stored on media.
                                                                          35 allow the copy to be created. The system call wrapper then
           Likewise, it is often desirable to intercept system calls that    stores, for each created copy of a file descriptor that is
       pertain to access of communication channels, but not to               associated with a communication channel, an indicator that
       intercept system calls that pertain to access of files stored on      the copy of the file descriptor is associated with a commu-
       media. For example, it may be desirable to disallow remote
                                                                             nication channel. If no file or file descriptor to be copied is
       communication requests made to a certain computer, but at
                                                                             associated with a communication channel, the system call
       the same time desirable to allow local access to files stored 40
       on media of the computer. Again, because the same system              wrapper simply makes the system call such that execution
       call is used to access communication channels and files               control returns to the calling process after the system call
       stored on media, the one can not be prevented and yet the             executes.
       other allowed.                                                           Additionally, in order to keep the table current, in one
           It is further desirable to be able to disambiguate file 45 embodiment system calls that delete file descriptors are
       descriptors generally. Under some operating systems, enti-            intercepted. Again, pointers in the system call vector table to
       ties other than communication channels and files stored on            system calls that delete file descriptors are replaced with
       media are treated as files, and hence accessed via file               pointers to a system call wrapper. The system call wrapper
       descriptors. For example, under the UNIX® operating                   checks the stored indicators to determine whether a file
       system, hardware devices are designated by file descriptors. 50 descriptor to be deleted is associated with a communication
       For the same reasons that it is desirable to disambiguate             channel. If so, the system call wrapper first executes the
       communication channel file descriptors from file descriptors          system call, to allow the file descriptor to be deleted. The
       that are associated with files stored on media, it is further         system call wrapper then deletes the indicator that the file
       desirable to be able to disambiguate file descriptors that are        descriptor is associated with a communication channel. This
       associated with any type of file from those that are associ- 55 is desirable because the file descriptor no longer exists, so
       ated with any other type.                                             the association is no longer accurate or relevant. If no file
           Accordingly, what is needed is a method to disambiguate           descriptor to be deleted is associated with a communication
       file descriptors generally, and specifically to disambiguate          channel, the system call wrapper simply makes the system
       file descriptors that that are associated with files stored on        call such that execution control returns to the calling process
       media from file descriptors that that are associated with 60 after the system call executes.
       communication channels. This would allow for the selective                To summarize, system calls that create a communication
       interception of system calls that access one type of file or          channel are intercepted, as are system calls that either copy
       another.                                                              or delete existing file descriptors. The system call wrapper
                                                                             that executes when these system calls are intercepted main-
                       SUMMARY OF INVENTION                               65 tains a table of stored indicators concerning communication
           The present invention allows disambiguation of file               channel file descriptors. Thus, the table preferably includes
       descriptors generally, and disambiguation of communication            an indicator for every existing communication channel file




DataCloud Technologies, LLC                                                                                                       Page | A-21
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 23 of 31



                                                             US 6,560,613 Bl
                                      5                                                                     6
       descriptor. The stored indicators can subsequently be exam-           the term "file type" can be defined as broadly or narrowly as
       ined by any process to disambiguate file descriptors. For             desired). For example, in one embodiment file descriptors
       example, because communication channel file. descriptors              that are associated with files stored on media are disambigu-
       are indicated in the table, any process can examme the table          ated from communication channel file descriptors, as
       to determine whether or not a given file descriptor is a 5 described above. In another embodiment, file descriptors
       communication channel file descriptor. In an operating sys-           that are associated with files stored on media in a specific
       tem in which every file descriptor either is a communication          directory are disambiguated from files descriptors that are
       channel file descriptor or a descriptor of a file stored on           associated with other files stored on media. In yet another
       media the table of indicators concerning file descriptors can         embodiment, file descriptors concerning files with specific
       also b~ examined to determine if a given file descriptor is 10 attributes, such as system or read-only, are disambiguated
       associated with a file stored on media. This is true because
                                                                             from file descriptors concerning files without those
       if the table does not contain an indicator for a given file
                                                                             attributes. In fact, files descriptors concerning a specific file
       descriptor, that file descriptor is not a communication chan-
                                                                             can even be disambiguated from all other file descriptors.
       nel file descriptor, and therefore is a descriptor of a file
       stored on media.                                                         It will also be apparent that the present invention can be
                                                                          15 utilized to disambiguate file descriptors by any process.
           In another preferred embodiment of the present invention,
                                                                             Although file descriptor disambiguation by a system call
       system calls that create a file that is stored on media are
                                                                             wrapper to allow for selective system call interception is an
       intercepted, as opposed to system calls that establish a
       communication channel. Thus, the table of indicators com-             embodiment of the present invention, it is by no means the
                                                                             only embodiment. The examination of the indicator table by
       prises indicators of file descriptors that are associated with
                                                                          20 any process for the purpose of file descriptor disambiguation
       files stored on media. As with the previously described
                                                                             is within the scope of the present invention. For example,
       embodiment, system calls that copy or delete file descriptors
                                                                             suppose a user process executing on a web server has
       are also intercepted, and an indicator table is maintained.
                                                                             permission to write to communication channels of the server
       The indicator table is then examined to determine whether or
                                                                             in order to make communication requests, but does not have
       not a file descriptor is associated with a file stored on media.
                                                                          25 permission to write to the file system of the web server. It
           Because the present invention allows any process to
                                                                             would be both desirable and within the scope of the present
       disambiguate file descriptors, the present invention can be
                                                                             invention for the process to examine the indicator table to
       utilized to selectively intercept system calls that access a file
                                                                             determine if a specific file descriptor is or is not associated
       stored on media. Likewise, the present invention can be
                                                                             with a communication channel.
       utilized to selectively intercept system calls that access a 30
                                                                                 Further, one skilled in the art will readily comprehend that
       communication channel.
                                                                             many combinations of indicator storage and examination to
           In order to selectively intercept system calls that access
                                                                             disambiguate file descriptors are possible. All such combi-
       files, system calls that access a file via a file descriptor are
                                                                             nations are within the scope of the present invention. For
       initially intercepted. The system call wrapper that executes
                                                                             example, to make a binary distinction between two types of
       when such system calls are intercepted proceeds to examine
                                                                          35 file descriptors (for example, communication channel file
       the stored indicator table to determine the type of file with
                                                                             descriptors and those that are associated with files stored on
       which the file descriptor is associated. If the file descriptor
                                                                             media), indicators concerning either type of file descriptor
       is associated with a desired file type, the system call wrapper
                                                                             may be stored and examined to is determine if any file
       continues to execute. Otherwise, the default system call is
                                                                             descriptor on the system is of one type or the other. If the
       made and then execution control returns to the calling 40 indicator table comprises indicators concerning communi-
       process.
                                                                             cation channel file descriptors, the table could be examined
           For example, suppose it is desirable only to intercept            to determine if any given file descriptor is associated with a
       system calls that pertain to communication channels, but not          communication channel, or to determine if the file descriptor
       to intercept system calls that pertain to files stored on media.      is associated with a file stored on media. Likewise, if the
       When a read system call is made, the system call wrapper 45 indicator table comprises indicators concerning file descrip-
       examines the indicator table to determine whether the file            tors that are associated with files stored on media, the table
       descriptor from which the system call is to read data is              could be examined to determine if any given file descriptor
       associated with a communication channel. If so, the system            is associated with a file stored on media, or to determine if
       call wrapper proceeds to execute as desired. If the file              the file descriptor is associated with a communication chan-
       descriptor is not associated with a communication channel, 50 nel.
       the default system call is executed, such that execution
                                                                                 Under an operating system that allows more than two
       control is returned to the calling process after the system call
                                                                             types of file descriptors (for example, communication chan-
       terminates.
                                                                             nel file descriptors, file descriptors that are associated with
           It will be readily apparent to one skilled in the art that the    files stored on media, and hardware device file descriptors),
       present invention can be utilized to disambiguate any type of 55 an indicator table concerning any given file descriptor type
       file descriptor. Thus, although disambiguating communica-             can be maintained and subsequently examined to determine
       tion channel file descriptors from file descriptors that are          if a specific file descriptor is or is not associated with a file
       associated with files stored on media is one function of the          of the given type. Alternatively, an indicator table concern-
       present invention, the present invention is by no means so            ing multiple file descriptor types (or multiple indicator tables
       limited. For example, the UNIX® operating system treats 60 each concerning one or more types) could be maintained and
       hardware devices as files, as noted above. Under UNIX®,               examined to disambiguate file descriptors. All such embodi-
       the present invention can be utilized to create and maintain          ments are within the scope of the present invention.
       an indicator table concerning hardware device file descrip-
       tors. Then, the indicator table can be utilized to disambiguate              BRIEF DESCRIPTION OF THE DRAWINGS
       hardware device file descriptors from other kinds.                 65     FIG. 1 is a high level block diagram illustrating a system
           It is to be understood that disambiguation by file type can       for disambiguating file descriptors according to one embodi-
       be conducted at varying levels of specificity (in other words,        ment of the present invention.




DataCloud Technologies, LLC                                                                                                         Page | A-22
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 24 of 31



                                                           US 6,560,613 Bl
                                     7                                                                  8
          FIG. 2 is a block diagram illustrating a system for            preferably stored in operating system address space 105, but
       maintaining and utilizing an indicator table in order to          in an alternative embodiment are stored in user address
       disambiguate file descriptors that are associated with com-       space 103. Once the copies 116 have been made and saved,
       munication channels from those that are not, according to         the pointers 114 in the system call vector table 113 to the
       one embodiment of the present invention.                        5 system calls 115 to be intercepted are replaced with pointers
          FIG. 3 is a block diagram illustrating a system for            118 to the system call wrapper 111, such that when a system
       maintaining and utilizing an indicator table in order to          call 115 to be intercepted is made, the system call wrapper
       disambiguate file descriptors that are associated with files      111 executes instead. In one embodiment of the present
       stored one media from those that are not, according to one        invention, this copying, storing, and replacing of pointers is
       embodiment of the present invention.                           10 performed by the system call wrapper 111. In other

          FIG. 4 is a block diagram illustrating a system for            embodiments, copying, storing, and replacing of pointers is
       selectively intercepting system calls that access files of a      performed by a pointer management module executing in
       specific type, according to one embodiment of the present         either operating system address space 105 or user address
       invention.                                                        space    103 as desired. The pointer management module can
                                                                      15 either be a stand alone program, or a component of a larger
          FIGS. 5A-B are flowcharts illustrating steps for perform-      application program as desired.
       ing an embodiment of the present invention.
                                                                            Executing alternative code when a system call 115 is
          FIGS. 6A-B are flowcharts illustrating steps for perform-      made comprises intercepting the system call 115. The steps
       ing another embodiment of the present invention.                  of inserting a system call wrapper 111 into the operating
          FIGS. 7A-D are flowcharts illustrating steps for perform- 20 system 117, making a copy 116 of an operating system
       ing another embodiment of the present invention.                  pointer 114 to a system call 115, and replacing the operating
          FIGS. 8A-D are flowcharts illustrating steps for perform-      system pointer 114 with a pointer 118 to the system call
       ing another embodiment of the present invention.                  wrapper 111 facilitate interception of a system call 115.
                                                                         When a system call 115 to be intercepted is made, the
                   DETAILED DESCRIPTION OF IBE                        25 operating system 117 uses the pointer 118 in the system call
                      PREFERRED EMBODIMENTS                              vector table 113 to the system call wrapper 111 to execute
                                                                         the system call wrapper 111.
                             I. System Overview
                                                                            It is to be understood that in the present invention, not all
          FIG. 1 illustrates a system 100 for disambiguating file        system calls 115 are intercepted. Only pointers 114 to system
                                                                      30
       descriptors 102 according to one embodiment of the present        calls 115 to be intercepted are replaced with pointers 118 to
       invention. A computer memory 101 includes user address            the system call wrapper 111. Pointers 114 to system calls 115
       space 103 and operating system address space 105. A               which are not to be intercepted are not replaced. Thus, when
       process 107 executes in user address space 103. Although          a non-intercepted system call 115 is made, the system call
       FIG. 1 illustrates only a single process 107 executing in user    115 executes, not the system call wrapper 111.
                                                                      35
       address space 103, it is to be understood that within a given        Preferably, a data structure for storing indicators 129 is
       computer memory 101, multiple processes 107 can execute           inserted into the operating system 117. In one embodiment,
       simultaneously.                                                   the data structure is an indicator table 127, but in other
          In order to disambiguate file descriptors 102, certain         embodiments other data structures are utilized, for example
       system calls 115 are intercepted. The interception of specific 40 a linked list. In a preferred embodiment, the indicator table
       system calls 115 in order to disambiguate file descriptors        127 (or other data structure) is dynamically loaded into the
       102 is described in detail below. In order to intercept system    operating system kernel 109, while the kernel 109 is active.
       calls 115, techniques known in the art are utilized to insert     In one alternative embodiment, the indicator table 127 is
       a system call wrapper 111 into the operating system 117. In       stored in user address space 103. Regardless, the system call
       a preferred embodiment, a system call wrapper 111 is 45 wrapper 111 maintains the indicator table 127 so that the
       dynamically loaded into the operating system kernel 109,          indicator table 127 includes, for each file descriptor 102 that
       while the kernel 109 is active. The system call wrapper 111       is associated with a specific file type, an indicator 129 of the
       is preferably in the form of object code, the functional          association. The maintenance and use of the indicator table
       features of which are described in detail below. Preferably,      127 is discussed in detail below.
       a single system call wrapper 111 that includes all of the code 50    Processes 107 execute in user address space 103 under
       object described below is loaded into the operating system        control of the operating system 117, and make system calls
       kernel 109. In alternative embodiments, multiple system           115. When a process makes a system call 115 that is to be
       calls wrappers 111 are loaded, each system call wrapper 111       intercepted, the system call wrapper 111 executes.
       including a subset of the object code.
          Pointers 114 to system calls 115 are located in an aper- 55           II. Disambiguating Communication Channel File
       ating system system call vector table 113. It is to be                                      Descriptions
       understood that the term "system call vector table" as used          FIG. 2 illustrates a system 200 for maintaining and
       herein denotes an area in operating system address space          utilizing a table 127 of indicators 205 concerning commu-
       105 in which there are stored the addresses of system calls.      nication channel file descriptors 201 in order to disambigu-
       In the UNIX® operating system, this part of the operating 60 ate file descriptors 201 that are associated with communi-
       system is called the "system call vector table," and that term    cation channels from file descriptors 102 that are not,
       is used in this specification. Other operating systems employ     according to one embodiment of the present invention.
       different terminology to denote the same system component.           It is to be understood that by the words "communication
       A system call vector table by any other name is still within      channel" it is meant a logical interface via which commu-
       the scope of the present invention.                            65 nication can be conducted. A communication channel is
          A copy 116 is made of a pointer 114 to each system call        typically although not necessarily associated with both a
       115 to be intercepted. These copies 116 of pointers 114 are       network address and a port. Typically, separate communi-




DataCloud Technologies, LLC                                                                                                    Page | A-23
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 25 of 31



                                                            US 6,560,613 Bl
                                     9                                                                   10
       cation channels must be present at each end of a commu-            determine whether the file descriptor 102 associated with the
       nication session. A communication channel is sometimes             file to be copied is associated with a communication chan-
       denoted by the words "communication channel end" or                nel. If so, the copy of the file, and hence the copy of its
       "communication channel end point." Communication chan-             associated file descriptor 201, will also be associated with a
       nels include but are not limited to sockets.                     5 communication channel. The system call wrapper 111 uti-
                                                                          lizes the copy of the pointer 116 to execute the system call
           In the embodiment of FIG. 2, system calls that establish
                                                                          115. The system call 115 executes and creates a copy of the
       a communication channel 203 are intercepted. Examples of
                                                                          file, and also a copy of its associated file descriptor 201 (in
       system calls that establish a communication channel 203 are        an alternative embodiment, the system call wrapper 111
       the UNIX® socket function and the UNIX® accept func-               creates the copies itself, rather than making the system call
       tion. It is to be understood that the names of the system calls 10 115). After the system call 115 exits, the system call wrapper
       that establish a communication channel 203 vary from               111 stores an indicator 205 in the indicator table 127 that the
       operating system 117 to operating system 117. The present          file descriptor 201 associated with the copy of the file is
       invention is not limited to any specific operating system 117,     associated with a communication channel. If the file to be
       or to any specific system call name. Some operating systems        copied is not associated with a communication channel, the
       117 include a single system call that establishes a commu- 15 system call wrapper 111 simply makes the system call 115
       nication channel 203. Other operating systems 117 include          such that execution control returns to the calling process 107
       more than one system call that establishes a communication         after the system call 115 executes.
       channel 203.                                                           Some system calls 115 simply copy an existing file
           To prepare to intercept system calls that establish a          descriptor 102, without copying its associated file. These
                                                                       20
       communication channel 203, internal operating system               system calls 115 are also intercepted. When a communica-
       pointers 114 in the system call vector table 113 to such           tion channel file descriptor 201 is copied, the system call
       system calls 203 are copied. The copies of the pointers 116        wrapper 111 stores an indicator 205 in the indicator table 127
       may be stored in operating system address space 105 or in          that the copy of the file descriptor 201 is associated with a
       user address space 103, as desired. The pointers 114 in the        communication     channel.
       system call vector table 113 to system calls that establish a 25       System calls 115 that copy an entire file descriptor 102
       communication channel 203 are replaced with pointers 118           table are also intercepted. For each file descriptor 102 in the
       to the system call wrapper 111, such that when the system          file descriptor 102 table, the system call wrapper 111 checks
       calls 203 are made, the system call wrapper 111 is executed        the indicator table 127 to determine whether the file descrip-
       instead.                                                        30 tor 102 is associated with a communication channel. The
           When a system call that establishes a communication            system call wrapper 111 then utilizes the copy of the pointer
       channel 203 is made, the operating system 117 uses the             116 to execute the system call 115. The system call 115
       pointer 118 in the system call vector table 113 to execute the     executes and creates a copy of the file descriptor 102 table.
       system call wrapper 111. The system call wrapper 111 first         After the system call 115 exits, the system call wrapper 111
       utilizes the saved copy of the pointer 116 to the system call
                                                                       35 stores, for each communication channel file descriptor 201
       203 to make the system call 203. The system call 203               in the file descriptor 102 table, an indicator 205 that the
       executes, thereby establishing the communication channel.          created copy of the file descriptor 201 is associated with a
       After having established the communication channel, the            communication channel.
       system call 203 returns a file descriptor that is associated           In order to keep the indicator table 127 current, system
       with the established communication channel 201. This file
                                                                       40 calls 115 that delete a file descriptor 102 are also intercepted.
       descriptor 201 is to be used by processes 107 in order to          Note that a system call 115 that deletes a file also deletes the
       access the established communication channel. After the            associated descriptor 102 of the file. Thus, by the phrase
       system call 203 terminates, the system call wrapper 111            "system calls 115 that delete a file descriptor 102," it is
       stores (in the indicator table 127) an indicator 205 that the      meant both system calls 115 that delete a file descriptor 102
       file descriptor 201 returned by the system call 203 is
                                                                       45 only, and system calls 115 that delete a file and its associated
       associated with a communication channel.                           descriptor 102.
           In order to keep the indicator table 127 current, system          Whenever a process 107 makes a system call 115 to delete
       calls 115 that create a copy of a file, a copy of a file           a file descriptor 102, the system call wrapper 111 executes
       descriptor 102, or a copy of an operating system file descrip-     instead. The system call wrapper 111 checks the indicator
       tor 102 table are also intercepted. It is to be understood that 50 table 127 to determine whether the file descriptor 102 to be
       a system call 115 that copies a file also copies a file            deleted is associated with a communication channel. If so,
       descriptor 102, because when a new file (the copy of the           the system call wrapper 111 utilizes the copy of the pointer
       original file) is created, a new file descriptor 102 is also       116 to execute the system call 115, which deletes the file
       created, the new file descriptor 102 being associated with the     descriptor 201 (in an alternative embodiment, the system
       new file.                                                       55 call wrapper 111 deletes the file descriptor 201 itself, rather
           To prepare to intercept system calls 115 that create a copy    than making the system call 115). After the system call 115
       of a file, a copy of a file descriptor 102, or a copy of an        exits, the system call wrapper 111 deletes the indicator 205
       operating system file descriptor 102 table, copies 116 are         in the indicator table 127 that the file descriptor 201 is
       made of internal operating system pointers 114 in the system       associated with a communication channel. This is
       call vector table 113 to such system calls 115. The pointers 60 appropriate, because the file descriptor 201 no longer exists.
       114 in the system call vector table 113 to these system calls      If the file descriptor 102 to be deleted is not associated with
       115 are replaced with pointers 118 to the system call wrapper      a communication channel, the system call wrapper 111
       111, such that when the system calls 115 are made, the             simply makes the system call 115 such that execution
       system call wrapper 111 is executed instead.                       control returns to the calling process 107 after the system
           Whenever any process 107 makes a system call 115 to 65 call 115 executes.
       copy a file, the system call wrapper 111 executes. First, the          Thus, system calls that establish a communication chan-
       system call wrapper 111 checks the indicator table 127 to          nel 203 are intercepted. When these system calls 203 are




DataCloud Technologies, LLC                                                                                                      Page | A-24
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 26 of 31



                                                            US 6,560,613 Bl
                                     11                                                                  12
       made, the system call wrapper 111 executes and stores, in the      305 that the file descriptor 301 returned by the system call
       indicator table 127, an indicator 205 that the file descriptor     303 is associated with a file stored on media. Thus, when-
       201 of the established communication channel is a commu-           ever a system call that establishes a file stored on media 303
       nication channel file descriptor 201. System calls 115 that        is made, the system call wrapper 111 executes and stores, in
       copy or delete file descriptors 102 are also intercepted. If a 5 the indicator table 127, an indicator 305 that the file descrip-
       file descriptor that is associated with a communication            tor 301 of the established file stored on media is associated
       channel 201 is copied or deleted, the system call wrapper          with a file stored on media.
       111 updates the indicator table 127 appropriately. Thus, the           In order to keep the indicator table 127 complete, system
       indicator table 127 preferably includes an indicator 205 for       calls 115 that create a copy of a file, a copy of a file
       every existing file descriptor that is associated with a com- 10 descriptor 102, or a copy of an operating system file descrip-
       munication channel 201.                                            tor 102 table are also intercepted, as in the embodiment of
           Because the indicator table 127 includes indicators 205        FIG. 2. Additionally, in order to keep the indicator table 127
                                                                          current, system calls 115 that delete a file descriptor 102 are
       for file descriptors that are associated with communication
                                                                          intercepted, as in the embodiment of FIG. 2. Thus, system
       channels 201, the indicator table 127 can be utilized to
                                                                          calls 115 that copy or delete file descriptors 102 are inter-
       determine whether or not a specific file descriptor 102 is 15 cepted. If a file descriptor that is associated with a file stored
       associated with a communication channel. The indicator             on media 301 is copied or deleted, the system call wrapper
       table 127 can be examined to determine if an indicator 205         111 updates the indicator table 127 appropriately. Therefore,
       concerning the specific file descriptor 102 is present. If so,     the indicator table 127 preferably includes an indicator 305
       the file descriptor 201 is associated with a communication         for every existing file descriptor that is associated with a file
       channel. If no such indicator 205 is present, the file descrip- 20 stored on media 301.
       tor 102 is not associated with a communication channel.                Because the indicator table 127 includes an indicator 305
           In some operating systems 117, every file descriptor 102       for file descriptors that are associated with files stored on
       is either associated with a file stored on media or with a         media 301, the indicator table 127 can be utilized to deter-
       communication channel. In embodiments of the present               mine whether or not a specific file descriptor 102 is asso-
       invention that execute under such operating systems 117, the 25 ciated with a file stored on media. The indicator table 127
       indicator table 127 can be utilized to determine whether or        can be examined to determine if an indicator 305 concerning
       not any specific file descriptor 102 is associated with a          the specific file descriptor 102 is present. If so, the file
       communication channel, and whether or not any specific file        descriptor 301 is associated with a file stored on media. If no
       descriptor 102 is associated with a file stored on media. The      such indicator 305 is present, the filed descriptor 102 is not
       indicator table 127 can be utilized to determine whether or 30 associated with a file stored on media.
       not a file descriptor 102 is associated with a communication          As described above, in some operating systems 117, every
       channel, as described above. Because file descriptors 102          file descriptor 102 is either associated with a file stored on
       that are not associated with communication channels are            media or with a communication channel. In embodiments of
       associated with files stored on media, the indicator table 127     the present invention that execute under such operating
       can also be utilized to determine whether or not a specific 35 systems 117, the indicator table 127 can be utilized to
       file descriptor 102 is associated with a file stored on media.     determine whether or not any specific file descriptor 102 is
       In order to so determine, the indicator table 127 is examined      associated with a file stored on media, and whether or not
       to determine if an indicator 205 concerning the specific file      any specific file descriptor 102 is associated with a commu-
       descriptor 102 is present. If not, the file descriptor 102 is      nication channel. The indicator table 127 can be utilized to
       associated with a file stored on media. If such an indicator 40 determine whether or not a file descriptor 102 is associated
       205 is present, the file descriptor 102 is not associated with     with a file stored on media, as described above. Because file
       a file stored on media.                                            descriptors 102 that are not associated with files stored on
                                                                          media are associated with communication channels, the
              III. Disambigiuating File Descriptors Concerning            indicator table 127 can also be utilized to determine whether
                           Files Stored on Media                       45 or not a specific file descriptor 102 is associated with a
           FIG. 3 illustrates a system 300 for maintaining and            communication channel. In order to so determine, the indi-
       utilizing a table 127 of indicators 305 concerning file            cator table 127 is examined to determine if an indicator 305
       descriptors that are associated with files stored on media 301     concerning the specific file descriptor 102 is present. If not,
       in order to disambiguate file descriptors that are associated      the file descriptor 301 is associated with a communication
       with files stored on media 301 from file descriptors 102 that 50 channel. If such an indicator 305 is present, the file descrip-
       are not, according to one embodiment of the present inven-         tor 102 is not associated with a communication channel.
       tion.                                                                 It is to be understood that the present invention is not
           In the embodiment of FIG. 3, system calls that establish       limited to utilizing indicators 205 concerning communica-
       a file stored on media 303 are intercepted. When a system          tion channel file descriptors 201 and indicators 305 con-
       call that establishes a file stored on media 303 is made, the 55 cerning file descriptors associated with files stored on media
       operating system 117 uses the pointer 118 in the system call       301 in order to disambiguate file descriptors 102. Other
       vector table 113 to execute the system call wrapper 111. The       embodiments of the present invention utilize the above
       system call wrapper 111 first utilizes the saved copy of the       described steps to maintain indicator tables 127 including
       pointer 116 to the system call 303 to make the system call         indicators concerning file descriptors 102 associated with
       303. The system call 303 executes, thereby establishing the 60 other file types (for example, file descriptors 102 associated
       file stored on media. After having established the file stored     with hardware devices and file descriptors 102 associated
       on media, the system call 303 returns a file descriptor that is    with system resources). It is to be understood further that the
       associated with the established file stored on media 301.          term "file type" can be defined as broadly or narrowly as
       This file descriptor 301 is to be used by processes 107 in         desired. Files that are stored on media are an example of a
       order to access the established file stored on media.           65 broad file type. Narrower file types include files stored on
           After the system call 303 terminates, the system call          media in specific directories, files with a specific attribute
       wrapper 111 stores (in the indicator table 127) an indicator       such as read only, and even a specific file (a file type of one).




DataCloud Technologies, LLC                                                                                                      Page | A-25
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 27 of 31



                                                             US 6,560,613 Bl
                                     13                                                                    14
           In these alternative embodiments, the respective indicator       descriptor 403 are replaced with pointers 118 to the system
       tables 127 are examined to determine whether or not specific         call wrapper 111, such that when the system calls 403 are
       file descriptors 102 are associated with specific file types. In     made, the system call wrapper 111 is executed instead.
       other embodiments, an indicator table 127 including indi-               When a system call that accesses a file via a file descriptor
       cators 129 concerning multiple file types (or multiple indi- 5 403 is made, the operating system 117 uses the pointer 118
       cator tables 127 each concerning one or more types) is (are)         in the system call vector table 113 to execute the system call
       maintained and examined to disambiguate file descriptors             wrapper 111. The system call wrapper 111 examines the
       102. In some embodiments in which disambiguation con-                indicator table 127 to determine whether or not the file
       cerns descriptors 102 of a narrow file type, when a system           descriptor 102 is associated with the specific file type. If the
       call 115 that establishes a file is intercepted, the system call 10 file descriptor 102 is associated with the specific file type,
       wrapper 111 determines whether the established file is of the        the system call wrapper 115 continues to execute. If the file
       file type. For example, consider an embodiment in which file         descriptor 102 is not associated with the specific file type,
       descriptors 102 that are associated with files stored on media       the system call 115 utilizes the saved copy of the pointer 116
       in a specific directory are disambiguated from files descrip-        to the system call 403 to make the system call 403, such that
       tors that are associated with other files stored on media. All 15 when the system call 403 finishes executing, execution
       system calls that establish a file stored on media 303 are           control returns to the calling process 107.
       intercepted. The system call wrapper 111 determines if the               Thus, system calls that access a file via a file descriptor
       file being established is to be stored in the specific directory.    403 are selectively intercepted based on the file type. For
       Only if so does the system call wrapper 111 store an                 example, suppose it is desirable only to intercept system
       indicator 129 that the file descriptor 102 is associated with 20 calls that access communication channels 203, but not to
       the file type. System calls 115 that copy and delete file            intercept system calls that access files stored on media 303.
       descriptors are also intercepted, and the table 127 is updated       When a system call that accesses a file via a file descriptor
       appropriately as files are copied to and deleted from the            403 is made (for example, a call to the read function), the
       specific subdirectory.                                               system call wrapper 111 executes and examines the indicator
                                                                         25
               IV. Selective Interception of System Calls that              table 127 to determine whether the file descriptor 102 that
                        Access Files of a Specific Type                     the system call 403 is attempting to access is associated with
           FIG. 4 illustrates a system 400 for utilizing an indicator       a communication channel. If so, the system call wrapper 111
       table 127 to selectively intercept system calls 115 that access      proceeds to execute as desired. If the file descriptor 102 is
       files of a specific type, according to one embodiment of the 30 not associated with a communication channel, the system
       present invention. An indicator table 127 including indica-          call wrapper 111 makes the system call 115, such that
       tors 405 concerning file descriptors 102 associated with the         execution control is returned to the calling process after the
       specific file type is maintained. In one embodiment the file         system call 115 terminates. Of course, the present invention
       type is communication channels. In another embodiment the            can also be used to selectively intercept system calls that
       file type is files stored on media. In yet another embodiment,       access files stored on media, as well as any other specific file
                                                                         35 type.
       the file type is hardware devices. Still other embodiments
       include other file types as desired. Regardless, system calls            In summary, the present invention facilitates the disam-
       115 that establish files of the specific file type are               biguation of file descriptors associated with any file type.
       intercepted, and indicators 405 concerning file descriptors          Such disambiguation of file descriptors allows the selective
       102 associated with the specific file type are stored in the 40 interception of system calls that access files of any specific
       indicator table 127, in the manner described in the embodi-          file type via a file descriptor.
       ment of FIG. 2 and in the embodiment of FIG. 3. In order                 The execution of steps for performing various above
       to keep the indicator table 127 complete and current, system         described embodiments of the present invention are further
       calls 115 that make a copy of a file descriptor 102 and that         illustrated by FIGS. 5A-8D.
       delete a file descriptor 102 are also intercepted in the manner 45      What is claimed is:
       described in the embodiment of FIG. 2 and in the embodi-                 1. A method in a computer system for disambiguating file
       ment of FIG. 3. Whenever a file descriptor 102 associated            descriptors, the method comprising:
       with the specific file type is copied or deleted, the indicator          intercepting system calls that establish a file descriptor;
       table is updated appropriately. Thus, the indicator table 127            storing at least one indicator of a file type associated with
       preferably includes an indicator 405 for every file descriptor 50           an established file descriptor;
       102 associated with the specific file type.
                                                                                intercepting system calls that create a copy of at least one
           The indicator table 127 is then used to facilitate selective
                                                                                   file descriptor;
       interception of system calls 115 that access a file of the
       specific file type. System calls that access a file via a file           storing at least one indicator concerning a created copy of
       descriptor 403 are intercepted. Examples of system calls that 55            a file descriptor; and
       access a file via a file descriptor 403 are the UNIX® read              upon an attempt to access a file via a file descriptor,
       function and the UNIX® write function. It is to be under-                   examining at least one stored indicator to determine
       stood that the names of the system calls that access a file via             with what file type the file descriptor is associated.
       a file descriptor 403 can vary from operating system 117 to             2. The method of claim 1 wherein intercepting a system
       operating system 117. The present invention is not limited to 60 call that creates a copy of at least one file descriptor
       any specific operating system 117, or to any specific system         comprises:
       call name.                                                               intercepting a system call that creates a copy of a file
           To prepare to intercept system calls that access a file via             descriptor table.
       a file descriptor 403, a copy 116 is made of internal operating         3. A method in a computer system for disambiguating file
       system pointers 114 in the system call vector table 113 to 65 descriptors, the method comprising:
       such system calls 403. The pointers 114 in the system call               intercepting system calls that establish a communication
       vector table 113 to system calls that access a file via a file              channel;




DataCloud Technologies, LLC                                                                                                        Page | A-26
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 28 of 31



                                                             US 6,560,613 Bl
                                     15                                                                    16
         storing at least one indicator that a file descriptor estab-          8. A method in a computer system for disambiguating file
            lished by an intercepted system call is associated with        descriptors, the method comprising:
            a communication channel;                                           intercepting system calls that establish a file stored on
         intercepting system calls that utilize a file descriptor to              media;
            access a file, wherein intercepting a system call that 5           storing at least one indicator that a file descriptor estab-
            utilizes a file descriptor to access a file comprises                 lished by an intercepted system call is associated with
            replacing a pointer to the system call with a pointer to              a file stored on media, wherein storing an indicator that
            alternative object code, such that making the system                  an established file descriptor is associated with a file
            call causes the alternative object code to execute;                   stored on media further comprises storing the indicator
                                                                                  in a table; and
         examining at least one stored indicator to determine with 10
                                                                               examining at least one stored indicator to determine with
            what file type the file descriptor of an intercepted
                                                                                  what file type a file descriptor is associated.
            system is associated; and
                                                                               9. A method in a computer system for disambiguating file
         in response to a determination that the file descriptor is        descriptors, the method comprising:
            associated with a file stored on media, performing one 15          intercepting system calls that establish a file stored on
            of:                                                                   media;
            1) allowing the alternative object code to continue to
                                                                               storing at least one indicator that a file descriptor estab-
                execute; or
                                                                                  lished by an intercepted system call is associated with
            2) terminating execution of the alternative object code,
                                                                                  a file stored on media; and
                and requesting execution of the system call.            20
         4. A method in a computer system for disambiguating file
                                                                               examining    at least one stored indicator to determine with
       descriptors, the method comprising:                                        what file type a file descriptor is associated, wherein
                                                                                  examining comprises, intercepting system calls that
         intercepting system calls that establish a communication                 utilize a file descriptor to access a file, and examining
            channel;                                                              at least one stored indicator to determine with what file
         storing at least one indicator that a file descriptor estab- 25          type the file descriptor of an intercepted system call is
            lished by an intercepted system call is associated with               associated, wherein intercepting a system call that
            a communication channel;                                              utilizes a file descriptor to access a file comprises
         intercepting system calls that utilize a file descriptor to              replacing a pointer to the system call with a pointer to
            access a file, wherein intercepting a system call that                alternative object code, such that making the system
            utilizes a file descriptor to access a file comprises 30              call causes the alternative object code to execute; and
            replacing a pointer to the system call with a pointer to           in response to a determination that the file descriptor is
            alternative object code, such that making the system                  associated with a file stored on media, performing one
            call causes the alternative object code to execute;                   of:
         examining at least one stored indicator to determine with                1) allowing the alternative object code to continue to
            what file type the file descriptor of an intercepted 35                   execute; or
            system is associated; and                                             2) terminating execution of the alternative object code,
         in response to a determination that the file descriptor is not               and requesting execution of the system call.
            associated with a communication channel, performing                10. A method in a computer system for disambiguating
            one of:                                                        file descriptors, the method comprising:
                                                                        40
            1) allowing the alternative object code to continue to             intercepting system calls that establish a file stored on
                execute; or                                                       media;
            2) terminating execution of the alternative object code,           storing at least one indicator that a file descriptor estab-
                and requesting execution of the system call.                      lished by an intercepted system call is associated with
         5. A method in a computer system for disambiguating file                 a file stored on media;
                                                                        45
       descriptors, the method comprising:                                     intercepting system calls that utilize a file descriptor to
         intercepting system calls that establish a communication                 access a file, wherein intercepting a system call that
            channel;                                                              utilizes a file descriptor to access a file comprises
         storing at least one indicator that a file descriptor estab-             replacing a pointer to the system call with a pointer to
            lished by an intercepted system call is associated with 50            alternative object code, such that making the system
            a communication channel;                                              call  causes the alternative object code to execute;
                                                                               examining at least one stored indicator to determine with
         intercepting system calls that create a copy of at least one
                                                                                  what file type the file descriptor of an intercepted
            file descriptor;
                                                                                  system call is associated; and
         storing at least one indicator concerning a created copy of           in response to a determination that the file descriptor is not
            a file descriptor; and                                      55
                                                                                  associated with a communication channel, performing
         examining at least one stored indicator to determine with                one of:
            what file type a file descriptor is associated.                       1) allowing the alternative object code to continue to
         6. The method of claim 5 further comprising:                                 execute; or
         where a copied file descriptor is associated with a com- 60              2) terminating execution of the alternative object code,
            munication channel, storing an indicator that a created                   and requesting execution of the system call.
            copy of the file descriptor is associated with a commu-            11. A method in a computer system for disambiguating file
            nication channel.                                              descriptors, the method comprising:
         7. The method of claim 5 wherein:                                     intercepting system calls that establish a file stored on
         intercepting a system call that creates a copy of at least 65            media;
            one file descriptor comprises intercepting a system call           intercepting system calls that create a copy of at least one
            that creates a copy of a file descriptor table.                       file descriptor;




DataCloud Technologies, LLC                                                                                                        Page | A-27
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 29 of 31



                                                           US 6,560,613 Bl
                                    17                                                                  18
         storing at least one indicator that a file descriptor estab-       program code for storing at least one indicator that a file
            lished by an intercepted system call is associated with            descriptor established by an intercepted system call is
            a file stored on media;                                            associated with a communication channel;
         storing at least one indicator concerning a created copy of        program code for examining at least one stored indicator
            a file descriptor; and                                      5      to determine with what file type a file descriptor is
         examining at least one stored indicator to determine with             associated;
            what file type a file descriptor is associated.                 program code for intercepting system calls that utilize a
         12. The method of claim 11 further comprising:                        file descriptor to access a file;
         where a copied file descriptor is associated with a com- 10        program code for examining at least one stored indicator
            munication channel, storing an indicator that a created            to determine with what file type the file descriptor of an
            copy of the file descriptor is associated with a commu-            intercepted system is associated;
            nication channel.                                               program code for replacing a pointer to the system call
         13. The method of claim 11 wherein:                                   with a pointer to alternative object code, such that
         intercepting a system call that creates a copy of at least 15         making the system call causes the alternative object
            one file descriptor comprises intercepting a system call           code to execute;
            that creates a copy of a file descriptor table.                 program code for, in response to a determination that the
         14. A computer program product for disambiguating file                file descriptor is not associated with a communication
       descriptors, the computer program product comprising:                   channel, performing one of:
         program code for intercepting system calls that establish 20          1) allowing the alternative object code to continue to
            a file descriptor;                                                     execute; or
                                                                               2) terminating execution of the alternative object code,
         program code for storing at least one indicator of a file
                                                                                   and requesting execution of the system call; and
            type associated with an established file descriptor;
                                                                            a computer readable medium on which the program codes
         program code for, upon an attempt to access a file via a file
                                                                               are stored.
            descriptor, examining at least one stored indicator to 25
                                                                            17. A computer program product for disambiguating file
            determine with what file type the file descriptor is
                                                                          descriptors, the computer program product comprising:
            associated;
                                                                            program code for intercepting system calls that establish
         program code for intercepting system calls that create a
                                                                               a communication channel;
            copy of at least one file descriptor;
                                                                       30   program code for storing at least one indicator that a file
         program code for storing at least one indicator concerning            descriptor established by an intercepted system call is
            a created copy of a file descriptor; and                           associated with a communication channel;
         a computer readable medium on which the program codes              program code for examining at least one stored indicator
            are stored.                                                        to determine with what file type a file descriptor is
         15. A computer program product for disambiguating file 35             associated;
       descriptors, the computer program product comprising:
                                                                            program code for, intercepting system calls that create a
         program code for intercepting system calls that establish             copy of at least one file descriptor;
            a communication channel;                                        program code for storing at least one indicator concerning
         program code for storing at least one indicator that a file           a created copy of a file descriptor; and
            descriptor established by an intercepted system call is 40      a computer readable medium on which the program codes
            associated with a communication channel;                           are stored.
         program code for examining at least one stored indicator           18. The computer program product of claim 17 further
            to determine with what file type a file descriptor is         comprising:
            associated;                                                     program code for, where a copied file descriptor is asso-
         program code for intercepting system calls that utilize a 45          ciated with a communication channel, storing an indi-
            file descriptor to access a file;                                  cator that a created copy of the file descriptor is
         program code for examining at least one stored indicator              associated with a communication channel.
            to determine with what file type the file descriptor of an      19. A computer program product for disambiguating file
            intercepted system is associated;                             descriptors, the computer program product comprising:
                                                                       50
         program code for replacing a pointer to the system call            program code for intercepting system calls that establish
            with a pointer to alternative object code, such that               a file stored on media;
            making the system call causes the alternative object            program code for storing at least one indicator that a file
            code to execute;                                                   descriptor established by an intercepted system call is
         program code for, in response to a determination that the 55          associated with a file stored on media;
            file descriptor is associated with a file stored on media,      program code for examining at least one stored indicator
            performing one of:                                                 to determine with what file type a file descriptor is
            1) allowing the alternative object code to continue to             associated;
                execute; or                                                 program code for intercepting system calls that utilize a
            2) terminating execution of the alternative object code, 60        file descriptor to access a file;
                and requesting execution of the system call; and            program code for examining at least one stored indicator
         a computer readable medium on which the program codes                 to determine with what file type the file descriptor of an
            are stored.                                                        intercepted system call is associated;
         16. A computer program product for disambiguating file             program code for replacing a pointer to the system call
       descriptors, the computer program product comprising:           65      with a pointer to alternative object code, such that
         program code for intercepting system calls that establish             making the system call causes the alternative object
            a communication channel;                                           code to execute;




DataCloud Technologies, LLC                                                                                                    Page | A-28
            Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 30 of 31



                                                          US 6,560,613 Bl
                                    19                                                                20
         program code for, in response to a determination that the          program code for, in response to a determination that the
            file descriptor is associated with a file stored on media,         file descriptor is not associated with a communication
            performing one of:                                                 channel, performing one of:
            1) allowing the alternative object code to continue to             1) allowing the alternative object code to continue to
                execute; or                                             5          execute; or
            2) terminating execution of the alternative object code,           2) terminating execution of the alternative object code,
                and requesting execution of the system call; and                   and requesting execution of the system call; and
         a computer readable medium on which the program codes              a computer readable medium on which the program codes
            are stored.                                                        are stored.
         20. A computer program product for disambiguating file 10
                                                                            21. A computer program product for disambiguating file
       descriptors, the computer program product comprising:
                                                                          descriptors, the computer program product comprising:
         program code for intercepting system calls that establish
                                                                            program code for intercepting system calls that establish
            a file stored on media;
                                                                               a file stored on media;
         program code for storing at least one indicator that a file 15
            descriptor established by an intercepted system call is         program code for storing at least one indicator that a file
            associated with a file stored on media;                            descriptor established by an intercepted system call is
                                                                               associated with a file stored on media;
         program code for examining at least one stored indicator
            to determine with what file type a file descriptor is           program    code for examining at least one stored indicator
            associated;                                                20
                                                                               to determine with what file type a file descriptor is
         program code for intercepting system calls that utilize a             associated;
            file descriptor to access a file;                               program code for intercepting system calls that create a
         program code for examining at least one stored indicator              copy of at least one file descriptor;
            to determine with what file type the file descriptor of an      program code for storing at least one indicator concerning
            intercepted system call is associated;                     25      a created copy of a file descriptor; and
         program code for replacing a pointer to the system call            a computer readable medium on which the program codes
            with a pointer to alternative object code, such that               are stored.
            making the system call causes the alternative object
            code to execute;                                                                      * * * * *




DataCloud Technologies, LLC                                                                                                   Page | A-29
           Case 2:20-cv-00872 Document 1-1 Filed 06/08/20 Page 31 of 31


                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

 PATENT NO. : 6,560,613 Bl                                                                        Page 1 of 1
 DATED       : May 6, 2003
 INVENTOR(S) : Snorri Gylfason, Xun Wilson Huang and Rosen Sharma


        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:




        Title page,
        Item [56], OTHER PUBLICATIONS, please delete the duplicate listing of "Rusling, D.
        A, Linux Processes, [online], [retrieved on Dec. 7, 1999]. Retrieved from the Internet:
        <URL: http://www.cebaf.gov/-saw/linux/tlk-html/node45.html>" and replace with
        -- Rusling, D. A, Indentifiers, [online], [retrieved on Dec. 7, 1999]. Retrieved from the
        Internet: <URL: http://www.cebaf.gov/-saw/linux/tlk-html/node46.html> --




                                                                   Signed and Sealed this

                                                           Twenty-sixth Day of August, 2003




                                                                             JAMES E. ROGAN
                                                            Director of the United States Patent and Trademark Office




DataCloud Technologies, LLC                                                                                             Page | A-30
